     Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 1 of 32




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

       Plaintiff/Counter-Defendant,

v.                                                                   Civ. No. 18-1112 GJF/JHR

AUI, INC.,

       Defendant/Counterclaimant, and

WESTERN SURETY COMPANY,

       Defendant.

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Over the course of nine days in April 2021, the parties tried this case to the Court. The

Court received testimony from 20 witnesses, admitted 313 exhibits, and considered 21

demonstrative exhibits that were used to amplify or explain the testimony of relevant witnesses.

At the conclusion of the evidentiary phase, the Court granted the parties several weeks to prepare

and file closing arguments and proposed findings of fact and conclusions of law.

       The Court listened carefully to the trial testimony, examined each exhibit, and took 61

single-spaced pages of contemporaneous notes to assist its recollection of the evidence. In

addition, the Court since has re-read the trial transcript in its entirety. Now having thoroughly

considered all of the evidence, the parties’ written submissions, and relevant authority, the Court

issues its Findings of Fact and Conclusions of Law.

       At times herein, the Court has cited to specific exhibits to illustrate certain of its findings

but has only rarely chosen to cite to specific testimony. This is because multiple witnesses often

testified to the same point or individual witnesses testified more than once to the same point, which
         Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 2 of 32




are trial realities that render an accurate cataloguing of their testimony improvident. To the extent

there was conflicting evidence presented as to any fact found by the Court, the Court has credited

the testimony and exhibits supporting the finding and did not credit the contradictory testimony or

exhibits. The findings and conclusions contained herein are those the Court considered essential

to its Judgment. No inference should be drawn about the Court’s view of any additional findings

or conclusions submitted by the parties not discussed here. Finally, the Court incorporates by

reference the legal conclusions in each of its pretrial orders and opinions, as well as those in the

Memorandum and Opinion [ECF 278] resolving Defendants’ mid-trial Motion for Judgment, to

the extent those conclusions are relevant and not otherwise cited or repeated herein.

I.      FINDINGS OF FACT

       A. Subcontract Formation and Responsibilities

           1. On March 10, 2017, the United States Air Force awarded Barlovento a Task Order
               Contract to renovate Hot Cargo Pad 5 Taxiway at Kirtland Air Force Base, New
               Mexico.1

           2. The Task Order included a firm fixed price of $5,521,360.00 to complete the Project and
               allowed a performance period of six months from the date the Air Force issued a Notice
               to Proceed for construction.

           3. The Task Order was a design-bid-build contract, an arrangement in which the Air Force
               was responsible for the design, including elevations and as-built drawings.

           4. On or about March 17, 2017, Barlovento and AUI executed a firm fixed price
               Subcontract in the original amount of $3,515,465.45 (Ex. 1). The Subcontract required
               AUI to provide labor, materials, and equipment in connection with the removal and
               replacement of taxiway pavement and base course on the project.

           5. Written change orders increased the Subcontract amount to $3,777,962.45.




1
    For simplicity, the Court will refer to the Task Order’s scope of work as “the Project.”



                                                             2
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 3 of 32




         6. The Subcontract was the product of arm’s length negotiations and jointly drafted by the
             parties, both of which were sophisticated operators in the civil engineering and
             construction industry with substantial experience in contract negotiation.2

         7. The Subcontract required AUI to perform the vast majority of the construction on the
             Project. The primary aspects of AUI’s scope of work involved: (1) preparing the
             subgrade, (2) procuring and placing the base course material, and (3) placing the
             concrete taxiway. These three layers – subgrade, base course, and concrete –
             comprised the taxiway and were to be placed in that sequence.

         8. AUI controlled the means and methods of performing its work, including the selection,
             maintenance, and operation of equipment, performance of labor, selection of its own
             subcontractors, selection of materials including the base course aggregate material, and
             selection of the method to place the materials.

    B. Subcontract Performance: Subgrade Preparation

         9. The Air Force issued a Limited Notice to Proceed on the Project on June 21, 2017, which
             allowed AUI to mill the asphalt pavement and remove the taxiway edge lights (Ex.
             298). AUI completed that work on June 27, 2017, and temporarily demobilized
             pending issuance of the full Notice to Proceed.

         10. The Air Force issued a full Notice to Proceed on July 7, 2017 (Ex. 78).

         11. AUI successfully completed the subgrade phase of the Subcontract work prior to
             termination. This phase took AUI longer than expected for multiple reasons, including
             the presence in the in-situ subgrade of unsuitable soil and soft spots. These infirmities
             adversely affected the compaction and density of the subgrade fill that AUI used on the
             Project.

         12. On September 29, 2017, AUI submitted a formal Request for Equitable Adjustment
             (“REA”) for the extra costs and time it was incurring due to the unsuitable subgrade
             soils (Ex. 82).

         13. AUI periodically updated its REA through November 2017 to account for continued
             increases in cost. The final amount requested by AUI’s REA was $232,847.98. AUI
             also requested a time extension (Ex. 421).

         14. Barlovento did not submit AUI’s REA to the Air Force until March 19, 2019, several
             months after the Air Force had officially approved and accepted the Project (Ex. 69).



2
 Consequently, the Court did not construe the Subcontract for or against either party but instead only pursuant to the
ordinary meaning of its plain language.



                                                          3
 Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 4 of 32




      When it did, Barlovento requested $118,874.00 for the extra work caused by the
      unsuitable soils, just more than half of the amount requested by AUI.

   15. The Air Force concurred that Barlovento “encountered [a] Type II Differing Site
       Condition [] related to soil conditions on the Project” (Ex. 431 at 5) and awarded the
       full amount ($118,874.00) requested by Barlovento (Ex. 69 at 12; Ex. 309 at 344).

C. Subcontract Performance: Base Course

   16. Procuring and placing the base course were parts of AUI’s scope of work. To that end,
       on August 10, 2017, the Air Force approved AUI’s proposed basalt base course
       (Submittal No. 66, Ex. 383) and later granted a variance to the Project Specification
       concerning the amount of base course material that could pass through the -200 sieve
       (Ex. 401). The variance had the effect of making it easier, rather than more difficult,
       for AUI to successfully place the base course.

   17. Despite the variance, AUI never successfully placed basalt base course in accordance
       with the Specification. Testing by Western Technology Inc., the Air Force-approved
       quality control laboratory and testing agent for the Project, demonstrated that although
       roughly 65% of the post-compaction base course met the adjusted limit for the -200
       sieve, the remainder did not.

   18. AUI changed its means and methods in attempting to meet the base course
       Specification. The changes included its decision to discontinue use of a “placer”
       machine in favor of dumping the base course on site and then using a motorized grader
       to spread it out. Another change was AUI’s decision to blend the basalt material with
       material not approved by the Air Force.

   19. The Air Force directed Barlovento to remove any unsatisfactory material placed on site
       – including any base course material that did not meet the Specification or that had
       been blended with unapproved material – and replace it with approved and suitable
       material.

D. Subcontract Performance: Concrete Paving

   20. Although the Subcontract assigned responsibility for the concrete mix design to AUI,
       Barlovento unilaterally took over this responsibility in May 2017. Barlovento retained
       factual responsibility for the concrete mix design for the remaining duration of AUI’s
       Subcontract. AUI thereafter played no role in the composition of the concrete mix, the
       cement-to-water ratio, or the addition of any admixtures for any of the test lanes poured
       during the Project. Barlovento did not terminate or threaten to terminate the
       Subcontract – or invoke any of its rights or remedies under the Subcontract – with
       respect to AUI’s contractual responsibility to provide an approved concrete mix design.




                                            4
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 5 of 32




 21. AUI introduced evidence that Specification § 32 13 11, ¶ 2.12.2.3(j) (Ex. 374 at 393-
     94) forbade any concrete from being placed until the Air Force contracting officer
     approved the concrete mixture proportions. Nonetheless, notwithstanding the language
     of the Specification and even though the test pours preceded approval of the concrete
     mix design and may have preceded approval of the mixture proportions as well, the
     Court finds that the Air Force authorized and ratified the placement of test lanes. The
     Court’s finding in this regard rests on three primary grounds. First, the Air Force Title
     II representative was on site for all three test lane pours and criticized AUI’s
     competence in performing them, but never once pointed out that the Specification
     barred the pours from taking place at all because the mixture proportions had not yet
     been approved. Similarly, in the Deficient Performance Letter (Ex. 84) and Letter of
     Concern (Ex. 22) that she issued to Barlovento in October 2017, the Air Force
     contracting officer chronicled the failure of all three test lanes but never mentioned that
     the lanes should not have been poured because she had not yet approved the mixture
     proportions. Third, the Court credits the testimony of multiple witnesses called by
     Barlovento who suggested that one purpose of the test lanes is to test or validate the
     concrete mix itself. This “proof of concept” notion squares with the Court’s common
     sense as something the Air Force would demand before authorizing 2,000 feet of
     taxiway to be paved, particularly when the taxiway was expected to last multiple
     decades. Taken together, this evidence convinces the Court that, irrespective whether
     they were technically authorized under the Specification, the test lanes were factually
     authorized by the Air Force contracting officer.

 22. The Air Force disapproved Barlovento’s first two concrete mix designs (Submittals 76
     and 76A) on September 26 and December 1, 2017, respectively. The Air Force did not
     approve Barlovento’s concrete mix design (Submittal 76B) until January 10, 2018, well
     after Barlovento had terminated AUI’s Subcontract.

 23. The contract Specification called for a thickness of 12 inches and a width of 12.5 feet
     of Portland Cement Concrete Pavement. The Air Force later officially changed those
     dimensions to 16 inches and 18.75 feet through Modification No. 2, which was issued
     on April 27, 2018. The Air Force announced these anticipated changes early in the
     Project, however, and AUI was aware of the expected changes no later than June 2,
     2017.

 24. AUI submitted a paving plan to Barlovento explaining that it would use a slipform
     paver and an offsite batch plant in placing the concrete. AUI was aware of the expected
     requirement for 16” thick concrete at the time it submitted the paving plan. AUI later
     sought permission to use an onsite batch plant, but the Air Force rejected the submittal
     as in violation of the applicable Specification.

 25. AUI attempted to place three concrete test lanes at 16” thickness. These attempts
     occurred on September 19, September 21-22, and September 26, 2017, AUI never
     attempted an official test lane at 12” thickness (or any thickness other than 16”).



                                           5
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 6 of 32




 26. The Air Force rejected AUI’s three test lane attempts. The Title II representative,
     acting as the contracting officer’s technical liaison on the Project site, identified AUI’s
     lack of skill and proficiency as among the primary reasons for the test lane failures.

 27. By direction of the Air Force, AUI had to postpone additional attempts to place
     concrete until it successfully placed the base course in accordance with the
     Specification (Ex. 143). Because AUI never corrected the base course, however, it was
     never able to place another test lane using either the fixed form or slipform method.

 28. AUI did not raise the issue of using fixed forms instead of slipform until after the third
     test lane failure.

 29. The language of the Specification did not permit Barlovento (or any other party) to
     alter the concrete mix proportions, other than water. Only the Air Force had the
     authority to direct such changes.

 30. AUI hired its own subcontractor (Vulcan) to produce concrete at an offsite batch plant.

 31. Barlovento was not a party to the AUI-Vulcan subcontract.

 32. Former Vulcan Quality Control Manager Guillermo Florentino testified credibly at trial
     that the batch plant operated as expected during test lane placements. Although AUI
     was not denied access to the batch plant during test lane placements, only Western
     Technology Inc.’s Andrew Cuaderes (pursuant to a subcontract with Barlovento)
     modified the mix during the batching process.

 33. The principal cause of AUI’s failure to successfully pour any of the three concrete test
     lanes was its own means and methods, including its struggles to get sufficient concrete
     to the site at an appropriate and sustainable rate and its inability to competently operate
     the slipform paving machine to meet the military airfield paving criteria set forth in the
     Project Specification. Although AUI presented evidence that Barlovento’s concrete
     mix designs may also have been at fault, the Court finds AUI’s means and methods to
     have been the primary culprit for each of the failed test lanes.

 34. The Court fully credits the testimony of Kim Basham, Ph.D, who testified that the
     concrete mix design embodied in Submittal 76A should have worked with a slipform
     paving machine. The Court was not persuaded by any contrary opinions offered by
     Benjamin Birch, P.E., or Timothy Martin, P.E. The Court further credits Dr. Basham’s
     testimony that, though it was disapproved by the Air Force, Submittal 76A was in all
     important respects indistinguishable from the concrete mix design approved just over
     a month later (Submittal 76B).




                                           6
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 7 of 32




    E. Air Force Expresses Concern with Barlovento’s Performance

        35. In October 2017, with less than two months remaining in the original project
            completion period, the Air Force expressed in multiple ways its concern about
            Barlovento’s ability to complete the Task Order. These ways included (a) issuing a
            Deficient Performance Letter that discussed Barlovento’s “neglect in keeping the
            progress of the project … within the planned schedule” and its failure to “place two
            concrete test strips” (Ex. 84); (b) criticizing Barlovento’s performance for the first
            seven months of the performance period in a Contractor Performance Assessment
            Report (CPAR) (Ex. 364); and (c) issuing a Letter of Concern reiterating that the Air
            Force “remain[ed] highly concerned with Barlovento’s ability to achieve an acceptable
            test section” due to the third concrete test strip failure and also directing that the
            unsatisfactory base course material be removed (Ex. 22).

        36. Barlovento’s senior executive personnel took the Air Force’s concerns very seriously
            because of their potential impact on Barlovento’s ability to obtain future contracts from
            the Air Force, among its largest customers. Prior to this Task Order, in its twenty-plus
            year history, Barlovento had never been threatened with default by the Government nor
            had Barlovento ever had to default-terminate any of its subcontractors.3

        37. On October 31, 2017, the Air Force ordered all work on the Project to stop, including
            the placement of any concrete test lanes, until a suitable base course was successfully
            placed (Ex. 143).

        38. On October 31, 2017, in the wake of the Air Force directive and its own inability to
            successfully place the basalt base course, AUI abandoned the basalt base course in
            favor of identifying a new base course material that was less prone to breaking down
            during placement and compaction. To use a new base course material, however, AUI
            needed to provide Barlovento a new base course submittal capable of receiving
            approval from the Air Force.

    F. Barlovento Invokes Subcontractual Remedies

        39. Subcontract Article 8 sets forth exclusive procedures that govern the parties’ rights and
            remedies with respect to Barlovento’s authority to terminate the Subcontract for default
            or no fault.4

        40. After receiving the Air Force’s Deficient Performance Letter, CPAR Evaluation, and
            Letter of Concern, Barlovento issued a Notice of Cure (Ex. 43) advising AUI of its

3
  For its part, according to its Vice-President Patrick Shaw, AUI has never been terminated from any job other than
the one in question in this case.
4
 When referencing the Subcontract, the Court will refer to “Article” for the major subject areas of the Subcontract
and “Section” when citing to a particular provision of an Article.



                                                        7
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 8 of 32




    default under the Subcontract. Transmitted October 31, 2017, the Notice advised AUI
    that it was in default for (a) failing to place acceptable base course that complied with
    Specification; (b) failing at three attempts for placing concrete that complied with
    Specification; and (c) delaying the Project by not meeting AUI’s recovery schedule.
    Invoking the Subcontract, the Notice demanded that AUI “immediately, and in no event
    longer than (3) three days, remedy the default in such a manner and with such diligence
    and promptness as may be required by the contractor.”

 41. AUI responded to the Notice of Cure on November 2, 2017 (Ex. 88). The response
     advised that AUI was in the process of purchasing alternative base course material,
     would “push the submittal approval process,” and “anticipate[d] having some product
     within two weeks to start placing.” AUI also reminded Barlovento that, as the designer
     of the concrete mix, Barlovento shared responsibility for the concrete test strip failures.
     The response stated that AUI could not provide an “accurate recovery schedule” until
     it had an approved replacement base course. In addition, the response emphasized
     AUI’s reasons why it should be granted additional time to complete its scope of work.

 42. Finding AUI’s response to the Notice of Cure to be inadequate, Barlovento issued AUI
     a Notice of Intent to Terminate Subcontract Agreement on November 6, 2017 (Ex.
     425). The Notice of Intent explained in detail how AUI’s response to the Notice of
     Cure was deficient. The Notice of Intent demanded that AUI provide within three days
     “a substantive plan to cure its default” or Barlovento would pursue all available
     contractual remedies, “including terminating the Subcontract or supplementing AUI’s
     forces (at AUI’s expense) in order to complete the project.”

 43. AUI responded to the Notice of Intent to Terminate on November 9, 2017 (Ex. 153).
     AUI proposed to cure its default by providing a new and complete base course
     submittal to Barlovento no later than November 17, 2017, a deadline that AUI itself
     selected.

 44. Barlovento forwarded to AUI a November 15, 2017 email from the Air Force technical
     representative that mandated a detailed placement/compaction plan as part of a
     complete base course submittal (Ex. 60 at 4-5). Citing AUI’s failure with the basalt
     base course, the technical representative wrote: “I am going to insist that [AUI]
     determine the amount of material break down [sic] before placing any base course
     material on the project. [AUI] should include the amount of breakdown experienced
     during placing and compaction, at an off site location, prior to delivery and stockpile
     on the project. This is intended to stop a repeat performance by [AUI].” The technical
     representative went on to write: “I expect to see the results of testing to determine the
     quantity of break down [sic] on the submittal. Include the means and methods used to
     place the material, bring to grade, and compact. Should the testing result in a favorable
     material, the means and methods used during the testing will be followed on the job
     site. The specification for the base course requires that material be placed with an
     approved means.” Id. (emphasis added).



                                           8
 Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 9 of 32




   45. Barlovento adopted the Air Force’s requirement of a placement/compaction plan as
       part of the remedy it was demanding for AUI’s base course default.

   46. Although it provided Barlovento with some information by its self-imposed deadline
       of November 17th, AUI did not provide a complete base course submittal.

   47. On November 20, 2017, Barlovento notified AUI of a series of laboratory tests that
       AUI would need to have conducted on its new base course proposal (Ex. 211).
       Barlovento emphasized the requirement that testing be done by an independent
       laboratory and further explained why certain test results already submitted by AUI were
       deficient. These testing requirements were in addition to the placement/compaction
       plan described above.

   48. As it attempted to procure a new base course material and prepare the required
       submittal, AUI continued to struggle with its chosen supplier, lacked test reports from
       an acceptable outside laboratory, and also lacked test reports that were recent enough
       to satisfy the Specification requirements. To achieve approval by the Air Force, the
       submittal required test results by an outside lab and within the last six months.

   49. The Air Force denied AUI’s request for a variance to the -200 sieve test for the new
       base course material.

   50. Although AUI continued to provide Barlovento with additional information about the
       new base course material through the end of November 2017, AUI still lacked certain
       testing results and a base course placement/compaction plan.

G. Barlovento Removes Concrete Phase from AUI’s Scope of Work

   51. On December 1, 2017, Barlovento’s then-General Construction Manager, Jason
       Herndon, convened a meeting to discuss Project roles and responsibilities.
       Representatives from Barlovento, AUI, and Southwest Concrete Paving Co. (“SWCP”)
       attended. AUI had become aware only days before the meeting that Barlovento had
       been in discussions with SWCP since as early as October about potentially taking over
       all or some of the remainder of the Project.

   52. At the meeting, Herndon announced Barlovento’s decision to take the concrete paving
       work away from AUI and award it to SWCP. Herndon also advised that Barlovento
       would allow AUI a final opportunity to continue performing the base course phase of
       the Project. Herndon informed AUI that it would have to provide for submission to the
       Air Force a complete base course proposal, including a placement plan, no later than
       December 4, 2017.

   53. Herndon’s decision to remove the concrete paving phase of AUI’s scope of work was
       foreshadowed by at least two emails. The first was an email from Barlovento’s project
       manager, David Beuzekom, to the Air Force contracting officer on November 27, 2017.


                                            9
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 10 of 32




    In that email, Beuzekom explained that “Barlovento has been in contact with AUI to
    notify them that Barlovento will be descoping a portion or all of their work depending
    on the meeting that will be held on Friday December 1st. This decision was made at
    the Barlovento home office.” Ex. 315 (emphasis added). In addition, in an email sent
    on November 29, 2017, Herndon himself foreshadowed his decision by advising
    Barlovento’s President, Jane Solomon, that “we are meeting with Southwest Paving
    this Friday for them to start working.” Ex. 290.

 54. Subcontract § 8.1.2 granted Barlovento the discretion to decide the “diligence and
     promptness” of the remedy for any default committed by AUI. Barlovento used that
     discretion to require AUI to remedy its base course default by submitting a complete
     base course proposal, including a placement plan, no later than December 4, 2017.

 55. Herndon conveyed the December 4th deadline to AUI only in oral form and did not
     reduce it to writing. Nevertheless, the Court specifically finds that Barlovento
     established that deadline and effectively communicated it to AUI. Although AUI
     introduced evidence at trial that Barlovento had not established such a firm and final
     deadline, the Court does not find that evidence persuasive. The Court instead is
     persuaded by the evidence that – in the days and weeks immediately following AUI’s
     termination, when the relevant witnesses’ memories would have been sharpest – no
     AUI employee ever disputed that Barlovento had established a December 4th deadline
     or that it was anything other than firm and final. The Court finds most persuasive the
     following: (a) the silence of AUI’s project manager, Marshall Vickers, after receiving
     an email from Gerald Axford, Barlovento’s quality control manager, on December 6,
     2017, in which Axford expressed “[his] understanding AUI had Promised [sic] to have
     ALL the base coarse [sic] data submitted to Barlovento by the end of day Mon 4 Dec
     at the latest” (Ex. 15); (b) the silence of all AUI personnel in response to Herndon’s
     Notice of Termination in which he specifically mentioned that “AUI was required to
     provide a revised base course submittal no later than yesterday, December 4, but failed
     to do so” (Ex. 375 at 2); and (c) the absence of any reference, much less any objection,
     to the December 4th deadline in a lengthy letter authored on December 29th by AUI’s
     Vice-President Patrick Shaw in which he disputed on other grounds Barlovento’s
     termination of the Subcontract (Ex. 396 at 1-4).

 56. AUI clearly understood from the December 1st meeting with Herndon that Barlovento
     had officially relieved AUI of the concrete phase of the Project (Ex. 185). Shortly after
     the meeting, Shaw emailed Stanley Jobe of Jobe Co., a concrete batch plant supplier
     with whom AUI had been in discussions, that “[AUI] will not be producing the concrete
     for the Kirtland project after all so there will not be a need to buy the plants” (Ex. 245).
     Shaw also emailed David Defeo of CEI Enterprises that “Barlovento has chosen to not
     move forward with [AUI] providing the concrete and will pursue another option” (Ex.
     244).




                                           10
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 11 of 32




         57. David Beuzekom, Barlovento’s on-site project manager, shared the same
             understanding. On December 1, 2017, following the meeting, Beuzekom emailed the
             Air Force contracting officer to advise that “Barlovento corporate has made the
             decision to hire Southwest Concrete to produce and place concrete paving.” Ex. 179.

         58. Herndon testified that he intended to memorialize in a change order his decision to strip
             AUI of the concrete phase of the project, but Barlovento’s default termination of AUI’s
             Subcontract a few days later intervened. As a result, according to Herndon, Barlovento
             never issued a written deductive change order related to the concrete scope of work and
             therefore never officially modified the Subcontract in that regard. The Court does not
             credit that testimony. The Court’s distinct impression of Herndon’s explanation was
             that it was manufactured ex post facto for the purpose of this litigation. The Court finds
             that Herndon made the decision to terminate the concrete paving phase even before the
             December 1st meeting, though he waited until that day to give AUI official notice of
             it. In any event, Herndon’s decision was final as of the conclusion of the meeting on
             December 1st – there was nothing inchoate, conditional, or preliminary about it.
             Herndon was not relaying what he intended to do in the future about the concrete phase,
             but instead announcing a final and irrevocable decision that carried with it significant
             contractual implications.5

         59. The Court further notes that § 9.2.1 of the Subcontract specifically required both parties
             to agree on a Change Order. The Court finds that AUI did not agree to the drastic
             reduction in the scope and value of the Subcontract that removing the concrete paving
             portion represented. AUI instead was prepared to proceed with the concrete paving
             phase using the same concrete supplier (Vulcan) and fixed forms instead of the slipform
             paver that had proven so problematic with the test lanes. See Ex. 185. Barlovento’s
             decision to strip the concrete phase away from AUI was entirely unilateral.

         60. As further explained in the Conclusions of Law infra and its Memorandum Opinion
             and Order on Defendants’ Motion for Judgment filed contemporaneously herewith
             [ECF 278], the Court finds that Herndon’s words and actions at the December 1st
             meeting constituted a constructive partial termination of the Subcontract for
             Barlovento’s convenience and without fault by AUI.6

         61. Barlovento terminated AUI for default only for its base course-related failure and for
             no other reason.


5
 Barlovento’s President Solomon confirmed during her testimony that Barlovento removed the concrete work from
AUI’s Subcontract on December 1, 2017, and that the default termination a few days later was occasioned solely by
AUI’s failure to provide a base course submittal. Trial Tr. Vol. I at 108-09, 136, 152-53.
6
  Whether Barlovento could have terminated the Subcontract for default based on AUI’s performance with the concrete
test lanes is a question the Court no longer needs to answer. Herndon’s trial testimony and Barlovento’s trial strategy,
see infra n. 11, relieved the Court of that obligation.



                                                          11
     Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 12 of 32




        62. The concrete phase of the Project represented approximately 47% of the total value of
            the Subcontract. Ex. 338 ($1,774,467 (AUI’s concrete scope) / $3,777,962.45
            (adjusted Subcontract price)). The concrete phase was substantially more expensive
            than either the subgrade or base course phases.7

        63. Consequently, at the time of its termination for default on December 4, 2017, AUI
            remained contractually responsible only for the Subcontract scope of work leading up
            to the satisfactory placing of a base course approved by the Air Force. After December
            1, 2017, by virtue of Herndon’s decision and his communication of it to AUI and
            SWCP, AUI was no longer contractually responsible for any part of the concrete paving
            portion of the Subcontract.

    H. AUI Misses Final Deadline, Resulting in Default Termination

        64. Despite being given one final opportunity to do so, AUI failed to provide a complete
            base course submittal, including all required lab reports and a placement plan, by end
            of day on December 4, 2017. Indeed, at 8:51 a.m. that day, AUI emailed Barlovento’s
            project manager, David Beuzekom, to advise that the “combined 02 mm test” would
            not be available until the following day (Ex. 183). Also still missing from AUI’s
            submittal were tests related to “soundness, LA abrasion (wear), and moisture/density
            relationship,” as well as AUI’s process and equipment for blending the new base course
            material on site and its placement process. Id.

        65. AUI provided supplemental laboratory data to Barlovento on December 5, 2017, a day
            after the expiration of the deadline that Barlovento had established.

        66. In addition to the incomplete lab reports, AUI also never submitted an acceptable
            placement/compaction plan that the Air Force and Barlovento required as part of the
            base course submittal.8

        67. Because of the missed deadline and incomplete submittal, Barlovento did not submit
            AUI’s alternative base course proposal to the Air Force for review or approval.

        68. On December 4, 2017, after learning that AUI would not provide a complete base
            course submittal by the end of that day, Barlovento President Jane Solomon and then-

7
  As reflected in each of AUI’s Pay Applications 1-4 (Exs. 336-39), the subgrade preparation component of the
Subcontract was $84,150 and the base course phase was $624,508.00. The amount for the base course phase is
computed by adding lines 7, 14, and 21 of each of the pay applications.
8
  The parties dispute whether either the Specification or the Air Force itself required a placement plan as part of a
“complete submittal” of the new base course proposal. The Court need not resolve that dispute because the
Subcontract endowed Barlovento with plenary authority to dictate the manner and timing of any cure. The Court finds
that, in keeping with the demands of the Air Force’s technical representative, Barlovento expressly required a
placement plan as part of AUI’s base course cure.



                                                        12
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 13 of 32




             General Construction Manager Herndon decided to terminate the Subcontract for
             default and notified Barlovento’s on-site employees of the termination.

         69. The Subcontract does not specify the precise manner in which Barlovento must make
             its termination decision or the manner or promptness with which it must communicate
             the decision to AUI.9

         70. On December 4, 2017, Barlovento emailed the Air Force (Ex. 181) and another of its
             subcontractors (Ex. 497) to advise of its decision to terminate AUI’s Subcontract.
             Barlovento also informed SWCP that it was going to be awarded the full scope of the
             remainder of the Project (Ex. 180).

         71. On December 4, 2017, at 12:54 p.m. MST, Barlovento project manager Beuzekom
             inadvertently included AUI’s project manager, Marshall Vickers, as a recipient on an
             email to Barlovento executive management and project team personnel. That email
             (Ex. 252) advised its recipients – including Vickers – that Barlovento intended to take
             from AUI’s possession a list of specific equipment and materials related to the Project.
             The email indicated that Barlovento’s basis for this action arose from Subcontract §
             8.1.2, which prescribes certain remedies in the event that AUI failed to cure its default
             in the manner dictated by Barlovento.

         72. Beuzekom did not consider the email to be official communication of Barlovento’s
             decision to terminate as he did not believe he had the authority to do so. Beuzekom
             believed the authority instead rested with Barlovento’s corporate executives in
             Alabama.10 Beuzekom did believe, however, that the decision to terminate for default
             had been made prior to the time he sent the email.

         73. Barlovento’s sole basis for terminating the Subcontract was its belief that AUI had
             failed to provide a complete base course submittal, including a placement/compaction
             plan, by the December 4, 2017 deadline.11


9
 Barlovento agrees that the Subcontract does not require “formal written notice” of termination. See Pl.’s Post-Trial
Br. and Closing Argument, ECF 276 at 19.
10
  Although Solomon and Herndon both testified that Beuzekom was instructed to send the email to AUI as notice of
the termination for default, the Court rejects that testimony. As the author of the email, Beuzekom was in a far better
position to testify about whether his decision to include Vickers as a recipient was intentional or inadvertent. The
Court accepts Beuzekom’s testimony that his inclusion of Vickers was inadvertent.
11
  Although Barlovento has previously maintained in this litigation that the default termination also was premised on
AUI’s performance with respect to the concrete test lanes and AUI’s inability to produce a revised completion-of-
construction schedule, the Court finds and concludes that Barlovento has abandoned those alternative theories and
waived its right to proceed on them. As made clear by the trial testimony of Jason Herndon and its own post-trial
briefing, Barlovento is now defending its default termination solely on AUI’s performance with respect to the base
course phase of the project.



                                                          13
 Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 14 of 32




   74. Vickers responded in writing to Beuzekom’s December 4th email approximately two-
       and-a-half hours later. Vickers indicated that he understood that Beuzekom “copied
       [him on] this email for [his] information” (Ex. 255). Vickers also asked whether the
       email was AUI’s notice or whether Barlovento was “going to issue a formal letter with
       [its] intention regarding our contract.” Vickers copied four senior members of AUI’s
       executive leadership team, including its ownership group, on his response. Beuzekom
       did not respond.

   75. Barlovento subsequently memorialized its termination decision in a Notice of
       Termination for Default emailed to AUI on December 5, 2017 at 2:50 PM MST (Ex.
       375). The Notice stated inter alia that: “AUI was required to provide a revised base
       course submittal no later than yesterday, December 4, but failed to do so.”

   76. The Court finds that Barlovento terminated the Subcontract for default on December
       4, 2017, and formally communicated the termination to AUI via Herndon’s letter issued
       the afternoon of December 5, 2017.

   77. The Court finds that AUI was in default at the time of termination, whether that
       termination occurred on December 4 or 5, 2017. AUI had not completed the cure of
       its base course-related default in the manner or with the promptness dictated by
       Barlovento prior to Barlovento’s termination for default of the Subcontract. The Court
       finds that Barlovento dictated the cure to be completed by December 4, 2017, and AUI
       failed to do so. AUI did not submit all required lab reports or provide an acceptable
       base course placement plan by the deadline.

I. Post-Termination Events Related to Project Completion

   78. As of the date Barlovento terminated AUI’s Subcontract for default, the Air Force had
       not granted any time extensions on the Prime Contract.

   79. The original project completion date specified in the Task Order was December 12,
       2017. On December 13, 2017, however, the Air Force issued a Notice of Forbearance
       with respect to the Prime Contract.

   80. Following its termination of AUI’s Subcontract, Barlovento entered into a subcontract
       with SWCP on December 13, 2017 to complete what remained of the Task Order’s
       scope of work. SWCP’s subcontract was in the amount of $3,965,749.61. The
       subcontract consummated negotiations between Barlovento and SWCP that had begun
       in October 2017. Barlovento did not inform AUI or Western Surety of its discussions
       and negotiation with SWCP until November 27, 2017.

   81. SWCP’s scope of work identified in its subcontract was essentially the unfinished
       portions of AUI’s scope of work as it was structured prior to Herndon’s partial
       termination for convenience of the concrete phase of the Subcontract. A major



                                          14
 Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 15 of 32




      exception, however, was that SWCP’s scope of work included survey work not
      included in AUI’s scope of work. The survey work was expressly valued at $40,000.

   82. A second major difference between the subcontracts that Barlovento issued to AUI and
       SWCP is that SWCP was authorized to install and use an onsite concrete batch plant.
       This capability greatly increased SWCP’s ability to deliver sufficient concrete to the
       slipform paving machine to sustain the rate of forward progress required by the relevant
       Specification. The Air Force had denied AUI permission to use an onsite batch plant.
       The cost of the batch plant was $425,764.97.

   83. On June 29, 2018, Barlovento and SWCP completed the Project’s scope of work.
       Barlovento never terminated SWCP’s subcontract. The Air Force accepted the work
       and paid for the Project.

J. Laboratory Services and Testing

   84. Western Technologies Inc. (WTI) was the approved quality control laboratory and
       testing agent for the Project.

   85. Barlovento confirmed that WTI’s equipment was calibrated at the beginning of the
       Project.

   86. The Air Force, Barlovento, and AUI all relied on WTI’s testing on the Project relative
       to the subgrade and AUI’s successful completion of that phase.

   87. The Air Force, Barlovento, and AUI also relied on WTI’s testing for the base course
       phase of the Project. Indeed, it was WTI’s testing that led the Air Force to approve the
       placement of AUI’s basalt base course that underlaid the three concrete test lanes.

   88. AUI raised certain concerns about WTI’s method of extracting base course from the
       ground during post-compaction testing. At Barlovento’s direction, WTI changed its
       method to align with AUI’s preferred method. The change in method did not result in
       changes in the base course testing results.

   89. AUI also raised concerns in a letter to Barlovento dated October 28, 2017, regarding
       WTI’s testing methods, including the possibility that WTI’s proctor may have been
       forcing over-compaction of the base course material. In the letter, AUI did not ask
       Barlovento to take any action relative to these concerns. Instead, AUI addressed its
       concerns directly with WTI and did not raise any of these issues again prior to
       voluntarily abandoning the basalt base course material.

   90. AUI later engaged WTI to perform testing on a new limestone base course material
       that AUI was pursuing at the time of the termination of its Subcontract.




                                           15
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 16 of 32




 91. AUI expressed its disappointment with the quality of the basalt base course provided
     by its supplier. AUI told its surety, supplier, and Barlovento that its struggles with the
     basalt base course were caused by the poor quality of the material produced by its
     supplier.

 92. In his December 29, 2017, letter responding and objecting to Barlovento’s Notice of
     Termination, AUI’s Shaw made no reference to any concerns about WTI’s testing
     methodology.

 93. AUI introduced substantial evidence during the trial that sought to question the validity
     of WTI’s base course testing methodology. The evidence principally took the form of
     the expert testimony provided by Robert Prindle, who conducted all of his analysis and
     formed all of his opinions at least a year after Barlovento terminated AUI’s
     Subcontract. The Court specifically finds that there was no credible evidence presented
     at trial that Barlovento knew or should have known prior to the time that it terminated
     AUI’s Subcontract that WTI’s methodology may not have been reliable.

 94. AUI did not put Barlovento on notice prior to termination that, but for WTI’s alleged
     testing errors, AUI’s basalt base course as placed on grade would have met the
     Specification as relaxed by the variance granted by the Air Force.

 95. The information that Barlovento knew or should have known at the time of the
     termination of the Subcontract about WTI’s testing methodology was not sufficient to
     trigger any additional duty of investigation, intervention, or inquiry on the part of
     Barlovento. Barlovento acted reasonably in response to all information in its
     possession concerning WTI’s testing methodology.

 96. The Court specifically finds that the basalt base course as placed on grade did not meet
     Specification even when relaxed by the variance granted by the Air Force.

 97. The Court further finds that WTI’s testing methodology, though not immune from
     scientific criticism, was sufficiently reliable and that its testing results were similarly
     reliable, Prindle’s opinions notwithstanding. The Court notes that the same testing
     methodology employed by WTI found that AUI had successfully completed the
     subgrade phase and had successfully placed 65% of the basalt base course, results with
     which AUI does not take issue. The Court further finds that WTI used the same
     equipment and testing methodology on the base course that SWCP successfully placed
     and that the Air Force approved following the termination of AUI’s Subcontract.

 98. The Court partially credits Prindle’s opinion that the limestone base course that AUI
     proposed immediately prior to termination would have satisfied the Project
     Specification. The Court credits the opinion to the extent the limestone material likely
     would have passed the -200 sieve test in its stockpiled form, but AUI’s difficulties
     occurred not with identifying a suitable material but in actually placing the base course
     in a way that would survive post-compaction testing. After all, the Air Force had earlier


                                           16
 Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 17 of 32




      approved the basalt base course – and granted a variance to enhance AUI’s odds of
      successfully placing it – only to have AUI’s placement method yield disqualifying post-
      compaction test results. Since the limestone base course was never placed and never
      compacted on grade, the question of whether it would have met the Specification (for
      which no variance had been granted) after compaction remains in the Court’s mind an
      unanswered question, Prindle’s opinion notwithstanding.

K. Barlovento’s Request for Damages Arising from Default Termination

   99. Barlovento incurred reprocurement costs and other costs and expenses after it
       terminated AUI’s Subcontract.

   100. Subcontract § 8.1.3 identified and defined Barlovento’s recoverable costs in the event
      of a termination for default. This section required Barlovento to introduce evidence of
      its “costs, expense and reasonable profit” associated with completing the work that
      remained under AUI’s Subcontract at the time of termination – here, the base course
      phase. This section goes on to provide that “[i]f the costs, expense and reasonable profit
      of [Barlovento] for completing this work shall exceed the amount due to [AUI], [AUI],
      shall, upon written demand from [Barlovento], pay the difference immediately.”

   101. As documented in Pay Application 2 (Ex. 337), Barlovento had paid AUI $204,000.00
      for base course that the Air Force later rejected and ordered removed from the Project
      site. The Court finds that amount to be a “cost” or “expense” of completion of the base
      course phase for which AUI is liable under § 8.1.3.

   102. Barlovento introduced evidence that it paid SWCP approximately $830,394.55 more
      than it was to pay AUI for the base course and concrete paving portions of AUI’s
      original Subcontract.

   103. Barlovento did not introduce evidence, however, of how much it paid SWCP to
      complete AUI’s scope of work with respect to the base course phase itself. Because
      of Herndon’s actions on December 1, 2017, the only portion of AUI’s Subcontract that
      remained uncompleted at the time of default termination was the base course.
      Barlovento failed to prove that it paid more for SWCP to complete the base course than
      it had remaining from the balance set aside to pay AUI to complete the base course.

   104. To illustrate the shortcomings in Barlovento’s damages evidence, the Court will use
      this table:

            a.   Amount from AUI’s Subcontract set aside for base course:       $624,508.00
            b.   Amount that Barlovento had paid AUI for base course:           $204,000.00
            c.   Balance remaining:                                             $420,508.00
            d.   Amount that Barlovento paid to SWCP for base course:                  ?
            e.   Difference between lines c and d:                                     ?



                                            17
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 18 of 32




 105. Hypothetically, by way of example only, if Barlovento had introduced evidence that
    it paid SWCP $700,000.00 to complete the base course phase, the application of § 8.1.3
    would entitle Barlovento to recover $279,492.00 in completion costs and expenses.
    This would be the sum of (1) the difference between the amounts set aside by the two
    subcontracts for the base course phase ($700,000.00 - $624,508.00 = $75,492.00) and
    (2) the $204,000.00 that Barlovento had already paid AUI for base course later rejected.

 106. Barlovento’s evidentiary presentation did not include a separate line item for
    “reasonable profit.”

 107. Barlovento introduced evidence suggesting that it incurred $360,338.12 in extended
    general conditions costs, as identified in its Job Cost Journal, to complete AUI’s scope
    of work. The Court did not find that evidence persuasive, inasmuch as Barlovento did
    not prove by a preponderance of the evidence that any of those costs arose from or were
    caused by its termination of the Subcontract for default. The Court finds instead that
    Barlovento would have incurred those costs regardless of the termination of AUI
    because the completion of the Project was substantially delayed for reasons separate
    and apart from AUI’s performance. The Court emphasizes that Barlovento did not
    receive Air Force approval of its concrete mix design until January 2018 and the Air
    Force did not issue Modification 2 for the expansion of the taxiway until late April
    2018, both of which occurred well after Barlovento’s termination of AUI’s
    Subcontract. Barlovento did not introduce evidence that completion of the Project was
    in any way delayed by AUI’s performance or failure to perform. The Court therefore
    finds that Barlovento is entitled to $0.00 in extended general conditions costs as a result
    of AUI’s default.

 108. Similarly, Barlovento did not introduce evidence of how much sooner (if at all) the
    Project would have been completed but for AUI’s termination. Given that the Air Force
    did not issue Modification 2, which substantially increased the depth and breadth of the
    concrete portion of the taxiway, until April 27, 2018, the Court is unable to find that
    anything AUI did or did not do contributed to a delay in Project completion. Thus, any
    costs claimed by Barlovento for “general conditions” or “overhead” or the like because
    the Project took longer than expected are not attributable to AUI.

 109. Barlovento introduced evidence that it incurred $108,561.87 related to what it claimed
    was AUI’s rejected work. The evidence took the form of invoices received from Amec
    Foster Wheeler, Terra Land Surveys, and WTI. But for one exception, however, the
    Court did not find that evidence persuasive. The Court accepts the testimony of Robert
    Freas that AUI should be held responsible for $30,340.00 in re-work costs borne by
    Barlovento associated with AUI’s base course failures. See Trial Tr. Vol. VIII at 178-
    79. The Court finds that the remainder of the additional invoices (and the balance of
    $78,221.87) were related to survey and testing functions that were outside AUI’s scope
    of work, were related to the subgrade phase that AUI successfully completed, or were
    related to the concrete phase that had been descoped from the Subcontract prior to the



                                          18
     Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 19 of 32




             termination for default. The Court therefore finds that Barlovento is entitled to recover
             as a “cost” or “expense” of completion under § 8.1.3 only $30,340.00 of the money it
             paid in satisfaction of those invoices.

         110. Apart from the $204,000.00 in Factual Finding 101 and the $30,340.00 identified in
            the immediately preceding finding, Barlovento did not prove by a preponderance of the
            evidence its entitlement to any other recoverable cost identified in Subcontract § 8.1.3.
            Consequently, although the Court finds and concludes that AUI breached the
            Subcontract by defaulting on the base course phase of the Project, the Court finds that
            Barlovento is entitled only to $234,340.00 in recoverable costs from AUI associated
            with that breach.12

     L. The Performance Bond

         111. On or about March 24, 2017, Western Surety issued a Performance Bond in
            connection with the Subcontract and the Project, on behalf of AUI as its principal (Ex.
            389).

         112. The penal sum of the Performance Bond was $3,515,465.45.

         113. The Performance Bond identified Barlovento as the Obligee.

         114. Barlovento first placed Western Surety on notice of AUI’s performance issues on
            October 20, 2017 (Ex. 86). Western Surety acknowledged the notice on October 26,
            2017 (Ex. 91).

         115. On October 31, 2017, Barlovento sent a second notice, this time attaching a version
            of the Notice of Cure that Barlovento had sent to AUI the same day.

         116. Barlovento again notified Western Surety of its concerns about AUI’s performance
            and impending termination by emailing Western Surety its Notice of Intent to
            Terminate the AUI Subcontract (Ex. 440) and its Notice of Termination for Default
            dated December 5, 2017 (Ex. 375).

         117. In addition, Barlovento’s counsel emailed Western Surety’s representative Lisa
            DeSantis on December 4, 2017, at 9:48 p.m. CST (Ex. 189). The email noted counsel’s
            unsuccessful attempt to reach Ms. DeSantis by telephone earlier that afternoon. The
            email also requested an urgent phone conference to discuss next steps.

         118. Ms. DeSantis spoke with Barlovento’s counsel by phone on December 5, 2017, at
            11:37 AM CST. Barlovento’s counsel made it manifestly clear that Barlovento was
            uninterested in Western Surety’s input in identifying and selecting a completion
            subcontractor. Barlovento’s counsel explained that Barlovento had already selected a
12
 As explained infra, this amount is offset under § 8.1.3 by the $211,762.75 that Barlovento owed AUI for satisfactory
work completed prior to the termination. The balance is $22,577.25.


                                                         19
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 20 of 32




    completion subcontractor and did not have time for whatever process Western Surety
    might pursue to assist in finding one. Nevertheless, the Court finds that neither
    Barlovento nor its counsel actually prevented, nullified, or frustrated Western Surety’s
    ability to provide such input, to include nominating suitable completion subcontractors.
    While Barlovento and its counsel were anything but cooperative in this regard, Western
    Surety still retained the full authority and ability to discharge its duties under the
    performance bond.

 119. At no point, including in response to the Notice of Termination for Default, did
    Western Surety send a consultant to the Project site, solicit any bids, or tender a
    completion contractor. Western Surety instead took no affirmative step to honor its
    obligations under the Performance Bond.

 120. Western Surety knew that Barlovento was under the threat of termination itself by the
    Air Force.

 121. Given the scope and complexity of the work remaining on the Project, Barlovento
    would have incurred substantial further delay had it waited until it terminated AUI’s
    Subcontract to solicit bids for a replacement subcontractor. Such delay would have
    disserved Barlovento’s effort to regain the confidence of the Air Force and remain on
    the Project.

 122. Upon receiving notice of the termination of its principal, Western Surety reminded
    Barlovento of its responsibility to mitigate its damages.

 123. Western Surety did not introduce evidence that Barlovento failed to mitigate its
    damages in selecting SWCP or that SWCP’s subcontract price was higher than that of
    any other competent and competitive bidder.

 124. Barlovento filed a Notice of Claim with Western Surety on January 15, 2018, after
    which Western Surety informed Barlovento that it was conducting an investigation into
    the matter. Until this litigation began, Western Surety never advised Barlovento that
    Western Surety considered its obligations to have been discharged or that it would take
    no action.

 125. Barlovento adequately performed its obligations under the Performance Bond so as
    to trigger Western Surety’s obligations under the Bond.

 126. Western Surety’s obligations under the Bond were not discharged by any action taken
    or refused by Barlovento.

 127. Western Surety refused to pay any of the costs that Barlovento incurred in completing
    AUI’s portion of the Project.




                                         20
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 21 of 32




        128. Because the Performance Bond incorporated by reference the Subcontract and its
           scope of work, and because Herndon’s actions on December 1, 2017 constituted a
           partial termination for Barlovento’s convenience of the concrete phase of the Project,
           the only portion of AUI’s Subcontract that remained unperformed and subject to the
           Performance Bond was the base course phase.

        129. For the reasons set forth above finding that Barlovento proved its entitlement only to
           $234,340.00 in recoverable costs – and only $22,577.25 in net damages – the Court
           also finds that Barlovento proved by a preponderance of the evidence that Western
           Surety’s breach of its Performance Bond resulted only in the same quantum of damages
           ($22,577.25).

     M. AUI’s Demands for Payment, Additional Costs, and Additional Time

        130. Subcontract Article 7 includes mandatory payment procedures that govern the terms
           and conditions of how AUI was to be paid for performing the Subcontract work.

        131. AUI submitted four Payment Applications in connection with its work on the
           Subcontract. Barlovento paid a total of $478,607.39 for Payment Application Nos. 1
           and 2 (Exs. 336, 337, 266).

        132. Barlovento rejected AUI Payment Application Nos. 3 and 4 because of errors and
           notified AUI of the reasons for the rejections. AUI did not resubmit revised versions
           of Payment Application Nos. 3 and 4.

        133. The Court finds that, prior to termination, AUI satisfactorily performed Subcontract
           work for which it was not paid in the total amount of $211,762.75. As explained below,
           this sum is derived from: (a) satisfactory work unrelated to base course as documented
           in Pay Applications 3 and 4 (Exs. 338-39); (b) amounts held back by Barlovento from
           Pay Applications 1 and 2 (Exs. 336-37) under the “retainage” provision set forth in
           Subcontract § 7.11; and (c) AUI’s share ($117,789.79) of the REA for unsuitable soils,
           an amount that all parties to this case agree should be credited to AUI.

        134. In Pay Application 3, which was not paid, AUI sought payment of $33,554.36 for
           “Unclassified Excavation” and $12,640.00 for “Subgrade Preparation.” In Pay
           Application 4, which was also not paid, AUI sought payment of $15,000.00 for
           “Subgrade Preparation.”13 Thus, the total amount of satisfactory work documented in
           those pay applications for which AUI was not paid is $61,194.36.

        135. On the issue of retainage, Pay Application 2 (Ex. 337) reflects that a total of
           $53,178.60 had been retained from the first two pay applications. Included in that
13
  Pay Application 4 also included a request by AUI to be paid “$44,000.00 for “Aggregate and/or Graded Aggregate
Base Course.” Because the Court finds that AUI did not satisfactorily complete the base course work, the Court finds
AUI not entitled to this amount.



                                                        21
        Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 22 of 32




                figure, however, was $20,400.00 related to retainage for “Base Course Add” later
                rejected by the Air Force. The remainder of the retainage related to components of the
                Project that Barlovento does not dispute were satisfactorily completed. Thus, of the
                $53,178.60, the Court finds that AUI is entitled to $32,778.60.

           136. The Subcontract does not include a duty or obligation for Barlovento to provide AUI
              with specific schedule updates. AUI did not identify any other source for such duty at
              trial.

           137. As of November 2, 2017, AUI advised Barlovento that it could not provide an accurate
              recovery schedule for the Project until it procured a new base course material.

           138. Subcontract Article 10 includes express provisions governing claims for additional
              time and costs.

           139. Subcontract § 10.2.3 includes an exclusive procedure for dealing with changes to the
              work and other disputes that may arise during performance. The Subcontract provides
              that the procedure is “an absolute condition precedent” to recovering claims for
              additional time or costs under the Subcontract.

           140. With respect to claims against the Air Force, Subcontract § 10.5 expressly limits any
              recovery by AUI to the same extent of Barlovento’s recovery from the Air Force. In
              other words, that provision ties any remedy for AUI to what Barlovento received from
              the Air Force in connection with a claim against the Project Owner.

           141. AUI submitted only one REA claiming additional time and costs on the Project. The
              REA sought additional costs and time for differing site conditions related to soil
              conditions encountered during the subgrade scope of work.

           142. Barlovento, in turn, submitted the portions of the REA that it believed it could
              substantiate as part of its own REA to the Air Force. The Air Force awarded
              $118,874.00 to Barlovento for the differing site conditions.14

           143. Barlovento did not unreasonably minimize the soil-related REA, but rather requested
              the amount that it believed in good faith it could substantiate to the Air Force.
              Furthermore, AUI did not introduce evidence that was sufficiently probative to
              persuade the Court that the Air Force would have granted a larger request for additional
              costs than the request that was submitted.

           144. AUI submitted no other REAs or claims for additional time or costs in accordance
              with the Subcontract’s mandatory procedures set forth in Article 10.



14
     As found in Finding 133, all parties agree that AUI is entitled to $117,789.79 of the REA amount.


                                                           22
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 23 of 32




 145. Barlovento did not fail or refuse to forward to the Air Force any properly submitted
    request by AUI for extension of time or payment of additional costs.

 146. The Subcontract does not include a duty or obligation for Barlovento to grant AUI
    any extensions of time separate and apart from any such extensions granted by the Air
    Force. AUI did not identify any other source for such duty at trial.

 147. Barlovento was under no duty to conduct a time-impact analysis or an excusable time
    analysis before terminating the Subcontract for default.

 148. AUI submitted change order proposals (COP) related to Modification 1. Barlovento
    included the COPs in its Modification 1 proposal. The Air Force issued a deductive
    modification and did not grant any additional time in connection with Modification 1
    (i.e., the Contract Completion Date remained December 12, 2017).

 149. AUI did not submit an REA for the placement of the three test lanes on the Project,
    or claims or REAs for any other alleged entitlement to time and costs – other than the
    September 29, 2017 REA related to differing site conditions encountered during
    subgrade prep.

 150. The Subcontract does not include a duty or obligation for Barlovento to provide AUI
    with as-built drawings not provided to Barlovento by the Air Force. AUI did not
    identify any other source for such duty at trial.

 151. The Project is a design-bid-build, meaning inter alia that the Air Force is responsible
    for alleged defects in the design.

 152. AUI executed two Interim Waiver and Release of All Liens and Claims that waived
    any additional time or money up through and including July 20, 2017. AUI did not
    waive, however, its entitlement to being paid for the satisfactory work described in
    Findings 133-35.

 153. AUI submitted an RFI identifying the locations of the underground utilities and
    existing conditions it discovered and identified as “unknown.” A change order
    proposal was submitted to the Air Force as part of Modification 1.

 154. AUI did not submit any other REAs or claims for additional time or costs in
    accordance with the Subcontract’s mandatory procedures related to as-built drawings
    or underground utilities.

 155. Neither Barlovento nor its employees intentionally caused harm to AUI or interfered
    with AUI’s performance.

 156. Barlovento did not prevent AUI from completing its cure or interfere with AUI’s
    ability to do so.


                                         23
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 24 of 32




        157. Barlovento reinitiated contact and resumed discussions with SWCP in October 2017
           only after AUI failed to successfully place the basalt base course and the concrete test
           lanes and only after the Air Force memorialized in writing its concerns about
           Barlovento’s ability to complete the Project. Barlovento’s resumption of contact with
           SWCP was neither a breach of the Subcontract nor a breach of the implied duty of good
           faith and fair dealing.

        158. AUI’s Job Cost Report included some costs for labor, equipment, and materials
           related to work that was not accepted by the Air Force. The Job Cost Report did not
           distinguish which costs applied to work accepted by the Air Force as opposed to that
           work which was not.

        159. Apart from the $117,789.79 that the parties agree that Barlovento owes to AUI, and
           the $93,972.96 discussed supra in Findings 134-35, the Court finds that AUI did not
           prove its entitlement to any other unpaid amounts.

        160. The Court therefore finds under Subcontract § 8.1.3 that “the amount due to
           Subcontractor [AUI]” is $211,762.75.

        161. Under § 8.1.3, Barlovento’s proved recoverable costs of $234,430.00 exceed “the
           amount due to [AUI]” by $22,577.25. Consequently, the Court finds that § 8.1.3
           compels AUI to “pay the difference immediately” by paying $22,577.25 in damages to
           Barlovento. The Court further finds that AUI and Western Surety jointly and severally
           owe that amount to Barlovento.

     N. AUI’s Request for Compensation for Partial Termination Without Fault

        162. On December 1, 2017, through the words and actions of Jason Herndon, Barlovento
           relieved AUI of the concrete paving phase of the Project. Herndon provided AUI in-
           person oral notice that AUI was no longer responsible for the concrete phase of the
           Project and that Barlovento instead was awarding that phase of the Project to SWCP.
           As the Court has concluded elsewhere, supra at Finding 60, infra at Conclusions 20-
           23, Barlovento’s action amounted to a constructive partial termination without fault of
           the concrete paving portion of the Subcontract.

        163. Section 8.2.1 of the Subcontract did not expressly require the termination to be in
           writing. Instead, it required only that Barlovento provide “notice” to AUI, after which
           AUI was to “do only that work set forth in the Contractor’s notice.”15


15
   Although Barlovento contends that Section 12.10 of the Subcontract required Herndon’s decision to be
memorialized in writing, the Court finds and concludes otherwise. That provision, entitled “AMENDMENTS,”
specifies that the Subcontract “may not be changed, altered or amended in any way except in writing signed by the
Parties[.]” § 12.10 (emphasis added). The plain language of the provision does not speak to how the Subcontract may
be terminated. Article 8, which governs terminations, specifies neither the form a termination notice must take nor
the manner of its delivery. And Barlovento has agreed that termination of the Subcontract does not require any


                                                        24
     Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 25 of 32




        164. Consequently, as of December 1, 2017, the acquisition and placement of the base
           course remained the only uncompleted work that remained part of AUI’s Subcontract.

        165. The termination without fault of the concrete paving phase of the Subcontract
           conceivably entitled AUI to compensation.16 Specifically, § 8.2.1 identified as
           recoverable damages “the actual value of Subcontract Work satisfactorily performed,
           to the extent that the actual value of can be substantiated to [Barlovento’s] satisfaction
           and approved by [Barlovento], and any direct costs incurred by [AUI] due to such
           termination.” Art. 8.2.1. This provision therefore authorized recovery for either or
           both of two independent reasons (satisfactory work or direct costs).

        166. With respect to work “satisfactorily performed” for which AUI had not been paid as
           of December 1, 2017, the Court finds that amount to be $211,762.75. As explained
           below, this sum is derived from: (a) satisfactory work unrelated to base course as
           documented in Pay Applications 3 and 4 (Exs. 338-39); (b) amounts held back by
           Barlovento from Pay Applications 1 and 2 (Exs. 336-37) under the “retainage”
           provision set forth in Subcontract § 7.11; and (c) AUI’s share ($117,789.79) of the
           REA for unsuitable soils, an amount that all parties to this case agree should be credited
           to AUI.

        167. In Pay Application 3, which was not paid, AUI sought payment of $33,554.36 for
           “Unclassified Excavation” and $12,640.00 for “Subgrade Preparation.” In Pay
           Application 4, which was also not paid, AUI sought payment of $15,000.00 for
           “Subgrade Preparation.”17 Thus, the total amount of satisfactorily-completed work
           documented in those pay applications for which AUI was not paid is $61,194.36.

        168. On the issue of retainage, Pay Application 2 (Ex. 337) reflects that a total of
           $53,178.60 had been retained from the first two pay applications. Included in that


particular form of notice. See Pl.’s Post-Trial Br. and Closing Argument, ECF 276 at 19 (“the Subcontract does not
require such a formal written notice”). In any event, it was Barlovento, not AUI, that dictated when and how the
descoping decision occurred. And Barlovento chose to eschew putting anything in writing and instead to do it via
Herndon’s oral announcement on December 1, 2017.
16
   The Court pauses here to emphasize its legal conclusion that Count II of AUI’s Counterclaim does not include an
implied claim for damages associated with a partial termination for convenience. See Conclusion of Law No. 39,
infra. To the extent that any reviewing court would disagree with that conclusion, however, the Court has included
Findings 166-70. The reader should note that these findings closely track those set forth in Findings 133-35. The
Court emphasizes that even under Subcontract § 8.2.1, AUI would be entitled only to the same $211,762.75 for the
work it had satisfactorily performed prior to the partial termination for convenience. Thus, under either §§ 8.1.3 or
8.2.1, the result is the same: AUI is entitled to credit for $211,762.75 in unpaid and satisfactorily performed
Subcontract work. And again under either provision, this amount is and would be used to offset the $234,340.00 in
recoverable costs proven by Barlovento, yielding a net balance of 22,577.25 in damages.
17
  Pay Application 4 also included a request by AUI to be paid “$44,000.00 for “Aggregate and/or Graded Aggregate
Base Course.” Because the Court finds that AUI did not satisfactorily complete the base course work, the Court finds
AUI not entitled to this amount.


                                                        25
   Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 26 of 32




       figure, however, was $20,400.00 related to retainage for “Base Course Add” later
       rejected by the Air Force. The remainder of the retainage related to components of the
       Project that Barlovento does not dispute were satisfactorily completed. Thus, of the
       $53,178.60, the Court finds that AUI is entitled to $32,778.60.

    169. Apart from these three discrete categories, the Court finds that AUI had not
       “satisfactorily performed” any other Subcontract Work for which it had not already
       been paid.

    170. With respect to “direct costs incurred by [AUI] due to such termination,” the Court
       finds that AUI did not prove any such costs by a preponderance of the evidence. The
       Court recognizes that this would have been a daunting factual challenge, considering
       that the termination without fault occurred on December 1, 2017, only to be followed
       three days later by the termination for default and AUI’s complete dismissal from the
       Project. There was virtually no opportunity for AUI to incur or identify any direct costs
       due to the termination of the concrete paving phase during the period of December 1-
       4, 2017.

    171. Although AUI introduced a Job Cost Report showing that its overall direct costs
       charged to the Project were $1,902,397.47 (Ex. 333), AUI did not attempt to make an
       evidentiary showing of what fraction of those costs were attributable to the December
       1st termination without fault of the concrete paving phase.

II. CONCLUSIONS OF LAW

    1. The validity, interpretation and performance of the Subcontract are governed by the
       federal law of government contracts including, but not limited to, decisions enunciated
       by federal judicial bodies, boards of contract appeals and quasi-judicial agencies of the
       federal government. To the extent that the federal law of government contracts is not
       dispositive, the laws of the State of New Mexico shall apply. See Subcontract, § 10.8;
       see also Jt. Proposed Findings of Fact and Conclusions of Law, ECF 236, B1.

    2. The federal law of government contracts and New Mexico law agree that, whether
       express or not, every contract imposes upon each party a duty of good faith and fair
       dealing in its performance and enforcement. A party breaches the contract when it fails
       to abide by this duty, which includes the duty not to interfere with the other party’s
       performance and not to act so as to destroy the reasonable expectations of the other
       party regarding the fruits of the contract. This duty is thus limited by the original
       bargain; it prevents a party’s acts or omissions that, though not proscribed by the
       contract expressly, are inconsistent with the contract’s purpose and deprive the other
       party of the contemplated value. See, e.g., Dobyns v. United States, 915 F.3d 733, 739
       (Fed. Cir. 2019); Bradley v. Chiron Corp., 136 F.3d 1317, 1326 (Fed. Cir. 1998); Salas
       v. Mt. States Mut. Cas. Co., 202 P.3d 801, 805 (N.M. 2009); see also Jt. Proposed
       Findings of Fact and Conclusions of Law, ECF 236, B2.



                                            26
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 27 of 32




 3. Under both the federal law of government contracts and New Mexico law, the elements
    of a breach of contract claim are: (1) a valid contract between the parties, (2) an
    obligation or duty arising out of the contract, (3) a breach of that duty, and (4) damages
    caused by the breach. See, e.g., Oliva v. United States, 961 F.3d 1359, 1362 (Fed. Cir.
    2020); San Carlos Irrigation & Drainage Dist. v. United States, 877 F.2d 957, 959
    (Fed. Cir. 1989); Flemma v. Halliburton Energy Servs., 303 P.3d 814, 822-23 (N.M.
    2013); see also Jt. Proposed Findings of Fact and Conclusions of Law, ECF 236, B3.

 4. Under the federal law of government contracts and the law of New Mexico, contract
    interpretation begins with the plain language of the written agreement, and the plain
    and unambiguous meaning of a written agreement controls. See, e.g., Hercules Inc. v.
    United States, 292 F.3d 1378, 1380 (Fed. Cir. 2002); ConocoPhillips Co. v. Lyons, 299
    P.3d 844, 852 (N.M. 2012); see also Jt. Proposed Findings of Fact and Conclusions of
    Law, ECF 236, B4.

 5. Because the Subcontract was jointly drafted by the parties, the Court did not construe
    its language for or against either party but instead only pursuant to the ordinary
    meaning of its plain language.

 6. In conducting a post hoc review of the reasonableness of a terminating party’s actions,
    the Court considers what the terminating party either knew or should have known at
    the time the action was taken. See McDonnell Douglas Corp. v. United States, 323
    F.3d 1006, 1019 (Fed. Cir. 2003); Gilbane Fed. v. United Infrastructure Projects
    FZCO, 777 F. App’x 873, 875 (9th Cir. 2019); Jt. Proposed Findings of Fact and
    Conclusions of Law, ECF 236, B5; Order on Pl.’s Mot. in Limine #2, ECF 216, at 7-
    8. In conducting a post hoc review of the reasonableness of a terminating party’s belief
    that its subcontractor could not timely perform the subcontract work, the Court
    conducts an objective inquiry that does not turn on the terminating party’s subjective
    beliefs. Aptus Co. v. United States, 61 Fed. Cl. 638, 651-52 (Fed. Cl. 2004)
    reconsideration denied, 62 Fed. Cl. 808 (Fed. Cl. 2004), aff’d sub nom. Lin v. United
    States, 159 Fed. Appx. 186 (Fed. Cir. 2005) (unpublished); Lin, 159 Fed. Appx. at 187-
    88; McDonnell Douglas, 323 F.3d at 1014-16; Lisbon Contractors, Inc. v. United
    States, 828 F.2d 759, 765 (Fed. Cir. 1987).

 7. The evidentiary standard in a default termination is a preponderance of the evidence.
    See, e.g., Lisbon Contractors, Inc. v. United States, 828 F.2d 759, 764 (Fed. Cir. 1987);
    BMY Combat Systems Div. of Harsco Corp. v. United States, 38 Fed.Cl. 109, 116
    (1997) “In civil actions, the presumed burden of proof is a preponderance of the
    evidence.”).

 8. The law of government contracts requires Barlovento and AUI to abide by the express
    terms and conditions of the Subcontract. See, e.g., Hercules Inc. v. United States, 292
    F.3d 1378, 1380 (Fed. Cir. 2002).




                                          27
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 28 of 32




         9. FAR 52.249-10 and 49.402-3 do not apply as a matter of law to the Subcontract. See
            Mem. Op. and Order on Pl.’s Mot. for Partial Summ. J. and [AUI’s] Mot. for Summ.
            J. in Ct. I of Cmpl., ECF 224, at 22-25; see also Jt. Proposed Findings of Fact and
            Conclusions of Law, ECF 236, B6.

         10. Subcontract § 8.1 did not require a schedule analysis, a time-impact analysis, or an
             excusable delay analysis as a precondition to terminate for default. See Order on Pl.’s
             Mot. in Limine #4, ECF 215 at 2-3; see also Jt. Proposed Findings of Fact and
             Conclusions of Law, ECF 236, B6.

         11. As the defaulted subcontractor, AUI has the burden of proving that its nonperformance
             was excusable or that it otherwise was not in default under the terms and conditions of
             the Subcontract. See, e.g., Christopher Village, L.P. v. United States, 360 F.3d 1319,
             1334 (Fed. Cir. 2004).18

         12. The plaintiff (or counter-plaintiff) in a contract action has the burden of proving
             damages by a preponderance of the evidence. See, e.g., Meridian Eng’g Co. v. United
             States, 885 F.3d 1351, 1366 (Fed. Cir. 2018); Energy Capital Corp. v. United States,
             302 F.3d 1314, 1324-25 (Fed. Cir. 2002); Camino Real Mobile Home Park P’ship v.
             Wolfe, 891 P.2d 1190 (N.M. 1995), overruled on other grounds by Sunnyland Farms,
             Inc. v. Cent. N.M. Elec. Coop., Inc., 301 P.3d 387 (N.M. 2013); Mascarenas v.
             Kennedy, 397 P.2d 312, 314 (N.M. 1964).

         13. The Subcontract between the parties was valid and binding.

         14. AUI materially breached the Subcontract by defaulting with respect to its base course
             scope of work under the Subcontract. AUI failed to prosecute that phase of the
             Subontract “in a diligent, timely, workmanlike, skillful, cooperative, safe or careful
             manner” and “fail[ed] to supply a sufficient, skilled workforce or necessary materials,”
             as these phrases are used in § 8.1.1 of the Subcontract.

         15. AUI remained in default at the time of termination because it had not submitted a
             complete base course proposal in the manner and with the diligence and promptness
             required by Barlovento. See Subcontract, § 8.1.2.

         16. As provided by § 8.1.1 of the Subcontract, every instance of default constituted a
             material breach.

         17. Barlovento properly terminated the downsized Subcontract for default in accordance
             with the terms and conditions of the Subcontract, including Article 8.


18
   To the extent that the law is unsettled as to which party bore the burden of proof on this issue, the Court alternatively
finds and concludes that Barlovento proved by a preponderance of the evidence that – with respect to its obligation to
successfully place an approved base course – AUI materially defaulted and remained in default at the time of
termination.


                                                            28
      Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 29 of 32




         18. Barlovento is entitled to recover costs of reprocurement and other costs and damages
             identified in § 8.1.3 of the Subcontract. Because Barlovento properly terminated AUI
             for default, AUI is liable for all expenses of completing the Subcontract work. See Jt.
             Proposed Findings of Fact and Conclusions of Law, ECF 236, B8. AUI’s liability,
             however, is limited to the scope of the Subcontract as it existed at the time of
             termination on December 4, 2017.

         19. AUI’s contractual duty regarding the concrete scope of work was removed from the
             Subcontract and otherwise discharged by Barlovento’s Jason Herndon during the
             meeting he convened with AUI and SWCP on December 1, 2017.

         20. Herndon’s actions on December 1, 2017, constituted a constructive partial termination
             for convenience without fault under Subcontract § 8.2.1.19

         21. That section of the Subcontract endowed Barlovento with the authority to partially
             terminate the Subcontract without fault.

         22. Consequently, at the time of its termination for default on December 4, 2017, AUI
             remained contractually responsible only for the Subcontract scope of work leading up
             to the satisfactory placing of a base course approved by the Air Force. After December
             1, 2017, by virtue of Herndon’s decision and his communication of it to AUI and
             SWCP, AUI was no longer contractually responsible for any part of the concrete paving
             portion of the Subcontract.

         23. As against AUI, Barlovento is entitled to $22,577.25 in damages associated with costs
             and expenses it incurred as a result of AUI’s base course-related performance failures.
             This is the net difference between the damages proved by Barlovento and the amount
             that was due and owing to AUI at the time of the termination, a computation dictated
             by Subcontract § 8.1.3.

         24. AUI is not entitled to convert the default termination of the Subcontract to a termination
             without fault under Subcontract § 8.2.2. AUI failed to carry its burden to prove that
             AUI was not “actually in default . . . at the time of termination.” Instead, the Court has
             found and concluded that AUI remained in default on the base course phase at the time
             of the default termination.

         25. Barlovento did not breach the Subcontract or its duty of good faith and fair dealing.




19
  The Court finds and concludes that Herndon’s decision was not an oral change order under Subcontract § 9.2. That
provision required the parties to the Subcontract to agree to “the scope of the change in the Subcontract Work; the
amount of adjustment, if any, to the Subcontract Price; and, the extent of the adjustment, if any, to the times for the
completion of the Subcontract Work.” § 9.2.1. The Court finds that AUI did not agree and would not have agreed to
the removal of the concrete paving phase of the Subcontract.


                                                         29
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 30 of 32




 26. Barlovento did not prevent AUI’s cure with respect to AUI’s base course-related
     performance failures.

 27. If the surety tenders complete or partial performance of the surety’s obligation and the
     obligee unreasonably refuses such tender; the surety’s obligation is discharged to the
     extent that refusal of such tender causes the surety a loss. See Mem. Op. and Order on
     Def. Western Surety’s Mot. for Summ. J., ECF 221, at 4.

 28. A “tender” is a valid and sufficient offer of performance, i.e., one that is to the proper
     person at the proper time and is unconditional. See id. at 4-5.

 29. Even if a formal “tender” of performance has not been made, if the obligee otherwise
     impairs the surety’s right to perform its obligation, the surety is discharged from its
     duties pursuant to the surety’s obligation to the extent that such impairment would
     otherwise cause the surety a loss. See id. at 5.

 30. Barlovento adequately performed its obligations under the Performance Bond so as to
     trigger Western Surety’s obligations under the Bond.

 31. Western Surety’s obligations under the Performance Bond were not discharged.

 32. Western Surety materially breached the Performance Bond by failing to take any
     meaningful action to remedy the default of its principal, AUI, or to compensate its
     obligee, Barlovento, for expenses incurred due to the termination.

 33. Western Surety’s Performance Bond obligation, however, was coterminous with the
     scope of the Subcontract. Consequently, when Herndon relieved AUI of responsibility
     for completing the concrete paving phase of the Subcontract, he similarly reduced the
     scope of Western Surety’s bonding obligation.

 34. As against Western Surety, therefore, Barlovento is entitled to $22,577.25 in damages
     associated with expenses it incurred due to AUI’s base course-related performance
     failures.

 35. The $22,577.25 that AUI and Western Surety owe to Barlovento is owed jointly and
     severally.

 36. Under Subcontract §§ 9.3 and 10.2, AUI’s failure to utilize the Subcontract’s
     mandatory dispute resolution procedures to present claims for alleged entitlement to
     additional time and costs results in the waiver of those claims. See, e.g., Greg Opinski
     Constr. v. City of Oakdale, 199 Cal. App. 4th 1107, 1117-18 (2011).

 37. The Subcontract does not include a duty or obligation for Barlovento to grant AUI any
     extensions of time separate and apart from any such extensions granted by the Air
     Force. AUI did not identify any other source for such duty at trial.


                                          30
     Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 31 of 32




        38. The Subcontract does not include a duty or obligation for Barlovento to provide AUI
            with as-built drawings not provided to Barlovento by the Air Force. AUI did not
            identify any other source for such duty at trial.

        39. AUI’s Counterclaim does not include – either expressly or implicitly – a claim that
            Barlovento’s actions on December 1, 2017 constituted a partial termination of the
            Subcontract without fault. Indeed, that incident is not mentioned at all in AUI’s
            Counterclaim. To read such a claim into its Counterclaim, therefore, would require the
            Court to permit AUI sub silentio to amend its Counterclaim during trial. The Court
            instead construes Count II of AUI’s Counterclaim to be a request that the entire
            termination for default be converted to one of convenience.20

        40. Although § 8.1.3 of the Subcontract ostensibly allowed Barlovento to seek payment of
            its attorneys’ fees that were “associated with” the default termination, Barlovento
            introduced no evidence of any such fees. In particular, the Court notes that there was
            no mention either in Exhibit 197 (Barlovento’s Job Cost Journal) or the testimony of
            Barlovento’s comptroller, Kim Andrews, about any claim for attorneys’ fees. The
            Court therefore concludes that AUI and Western Surety have no obligation to pay any
            portion of Barlovento’s attorneys’ fees.

        41. The Subcontract did not identify prejudgment interest as recoverable in any action
            arising under the Subcontract. Instead, the only mention of interest appears in § 7.13,
            which merely provides that “[i]nterest due under this Agreement, if any, shall be
            computed on the basis of the Federal Cost of Money Rate (Renegotiation Rate) in
            accordance with 31 U.S.C. Section 3802(a).” Subcontract, § 7.13 (emphasis added).
            Since the parties did not agree that prejudgment interest would be recoverable, since
            28 U.S.C. § 1961 is silent on prejudgment interest, and since New Mexico law does not
            require the award of prejudgment interest in a contract dispute in which the contract is
            silent on the matter, the Court in its discretion will not award prejudgment interest to
            Barlovento or AUI.

        42. Barlovento is entitled to post-judgment interest pursuant to 28 U.S.C. § 1961. That
            section provides in relevant part that “[i]nterest shall be allowed on any money
            judgment in a civil case recovered in a district court.” § 1961(a). Such post-judgment
            interest shall (1) “be calculated from the date of the entry of the judgment, at a rate
            equal to the weekly average 1-year constant maturity Treasury yield, as published by
            the Board of Governors of the Federal Reserve System, for the calendar week
            preceding[] the date of the judgment;” (2) “be computed daily to the date of payment;”

20
  In its briefing on the mid-trial Motion for Judgment and in its post-trial closing argument, AUI summarily asserted
– without citation to any authority – that a claim for partial termination for convenience is “necessarily subsumed”
within its counterclaim demanding that the default termination of the entire Subcontract be converted to one of
convenience. ECF 273 at 58. The Court’s own research disclosed no such authority either, and the Court remains
convinced that AUI’s Counterclaim is not nearly as elastic as AUI insists it is.



                                                         31
Case 1:18-cv-01112-GJF-JHR Document 279 Filed 08/31/21 Page 32 of 32




    and (3) “be compounded annually.” § 1961(a)-(b). In its written Judgment, the Court
    will order AUI and Western Surety to include an additional amount for post-judgment
    interest computed in accordance with this statutory command.

 SO ORDERED.



                                    ________________________________________
                                    THE HONORABLE GREGORY J. FOURATT
                                    UNITED STATES MAGISTRATE JUDGE
                                    Presiding by Consent




                                      32
